Citation Nr: 0334215	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  96-02 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
osteomyelitis of the right femur, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from November 1973 to October 
1975, and from September 1978 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

The veteran's increased rating claims were previously before 
the Board, and in January 1998, September 2002, and June 
2003, the claims were returned to the RO for additional 
development.  The case was subsequently returned to the Board 
for further appellate review. 


REMAND

The Board finds that additional development is necessary in 
the present case. 

A review of the record discloses that the Board returned the 
case to the RO in September 2002 to afford the veteran a 
hearing before the Board at the RO.  At that time, the Board 
noted that there was some confusion regarding the veteran's 
mailing address of record and whether he had been notified of 
the hearing scheduled pursuant to his request.  The Board 
observes that, while the RO endeavored to correct this 
oversight, there remained a question as to whether the 
veteran was notified of the hearing scheduled.

In June 2003, the Board again returned the case to the RO to 
afford the veteran a hearing before the Board at the RO.  At 
that time, however, it appears that there was again some 
confusion regarding the veteran's mailing address of record 
and whether he had been notified of the hearing scheduled 
pursuant to his request.  In particular, following the June 
2003 remand, the RO noted that the veteran had been contacted 
personally and that his current mailing address was at an 
address on [redacted]in [redacted], Oklahoma.  The 
veteran reiterated his request for a hearing before the Board 
at the RO.  Subsequent to that contact, it appears that a 
letter was issued notifying the veteran of a scheduled 
hearing for September 2003; a notation in the file indicates 
that the veteran failed to report for that hearing.  However, 
the letter was mailed to the veteran's prior known address, 
located on [redacted] in [redacted], Oklahoma.  A review of the 
record reflects that the veteran has not been notified of his 
scheduled hearing at the [redacted] mailing address.  The 
veteran's representative, in the November 2003 Appellant's 
Brief, also noted the RO's failure to notify the veteran of 
his scheduled hearing at the [redacted] mailing address.  

The Board acknowledges that, "[i]n the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  It is only where a file discloses other 
possible and plausible addresses that an attempt should be 
made to locate him at the alternate known address . . ."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under the 
circumstances of this case, the Board has determined that the 
RO should contact the veteran at his last known address, in 
[redacted], Oklahoma, and schedule him for a hearing before 
the Board at the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, this case is REMANDED to the RO for the following 
action:

The RO should contact the veteran at the 
most recent address of record on [redacted]
[redacted] in [redacted], Oklahoma, and 
schedule the veteran for a hearing before 
a Veterans Law Judge to be held at the 
RO, as soon as practicable.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




